                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


POR YE YANG,

                           Petitioner,

             v.                                        Case No. 19-CV-229

KIRSTJEN NELSON, et al.,

                           Respondent.


  RECOMMENDATION THAT PETITION BE DISMISSED AS MOOT


      On February 13, 2019, Por Ye Yang, a citizen of Laos, filed a petition for a writ of

habeas corpus regarding his detention by immigration officials. On February 26, 2019,

mail the court sent to the petitioner was returned by the postal service as undeliverable

because the petitioner was no longer in custody. The online records of U.S. Immigration

and Customs Enforcement (ICE), see https://locator.ice.gov, state that no Laotian

national under the petitioner’s A-number is in ICE custody.

      Because the court has no evidence that the petitioner remains in custody, and

release from custody is the only relief he may obtain by way of a petitioner for a writ of

habeas corpus, the court will recommend that the petition and this action be dismissed

as moot. Further, because this court does not have a mailing address for the petitioner,
this recommendation will not be mailed to the petitioner. However, if the court receives

an updated address for the petitioner, the Clerk shall promptly mail this

recommendation to the petitioner.

       IT IS THEREFORE RECOMMENDED that the petition and this action be

dismissed as moot.

       Your attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R. Civ. P.

72(b)(2) whereby written objections to any recommendation herein or part thereof may

be filed within fourteen days of service of this recommendation. Failure to file a timely

objection with the district court shall result in a waiver of your right to appeal.

       Dated at Milwaukee, Wisconsin this 27th day of February, 2019.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                              2
